MEMORANDUM ***
Nahum Jaser Ramos Ferez, a native and citizen of Honduras, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing as untimely his appeal from an immigration judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and voluntary departure. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
The record reflects that the IJ’s oral decision was rendered on September 21, 2005, the notice of appeal was due on October 21, 2005, see 8 C.F.R. § 1003.38(b), and the BIA received Ramos Ferez’s notice of appeal on November 8, 2005. Because Ramos Ferez has not pointed to the type of “rare circumstances” under which the BIA may excuse late filing, see Oh v. Gonzales, 406 F.3d 611, 613 (9th Cir.2005), the BIA properly dismissed the appeal as untimely.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.